NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


J.M.B.,                                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2665
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert Bauman,
Judge.

Howard L. Dimmig, II, Public Defender and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.